Citation Nr: 0334210	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  98-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a skin condition, 
including herpes.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine, initially assigned a 
10 percent rating.

4.  Entitlement to an increased evaluation for degenerative 
joint disease of the thoracic spine, initially assigned a 
zero percent rating.

5.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, initially assigned a 
zero percent rating.

6.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, initially assigned a 
zero percent rating.

7.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, initially assigned a 
zero percent rating.

8.  Entitlement to an increased evaluation for 
hemochromatosis with hand and wrist involvement, initially 
assigned a zero percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1975 to March 
1981 and from May 1981 to January 1996.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1997 RO rating decision that denied service 
connection for tinnitus, a bilateral hip disorder, sinusitis, 
a skin condition to include herpes, ear damage, a lung 
disorder, a hernia, and a prostate disorder; granted service 
connection for degenerative joint disease of the cervical 
spine and assigned a 10 percent rating, granted service 
connection for degenerative joint disease of the thoracic 
spine and assigned a zero percent rating, granted service 
connection for degenerative joint disease of the lumbar spine 
and assigned a zero percent rating, granted service 
connection for degenerative joint disease of the right knee 
and assigned a zero percent rating, granted service 
connection for degenerative joint disease of the left knee 
and assigned a zero percent rating, and granted service 
connection for hemochomatosis with wrist and hand involvement 
and assigned a zero percent rating.  In May 2000, the Board 
remanded the case to the RO for additional action.

The veteran testified at a hearing in July 2000.  At the 
hearing, he withdrew his appeal of the issues of entitlement 
to service connection for tinnitus, a bilateral hip disorder, 
ear damage, a lung disorder, a hernia, and a prostate 
disorder.  Hence, those issues are no longer for appellate 
consideration.  38 C.F.R. § 20.204 (2003).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

The regulations for the evaluation of disorders of the spine 
were revised, effective as of September 26, 2003.  68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  The revised regulations 
were not considered by the RO in the evaluations assigned for 
the veteran's disabilities of the cervical spine, thoracic 
spine, and lumbar spine.  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPEC 3-2000.

The veteran testified at a hearing in July 2000 to the effect 
that he had pain with motion of various joints.  The standard 
ranges of motion of the cervical spine are forward flexion to 
45 degrees, extension to 45 degrees, left and right lateral 
flexion to 45 degrees, and left and right lateral rotation to 
80 degrees.  The combined range of motion for the cervical 
spine is 340 degrees.  The standard ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, left and right lateral flexion to 
305 degrees, and left and right lateral rotation to 30 
degrees.  The combined range of motion for the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2) above 
diagnostic code 5235.  68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).  The standard ranges of motion of the knee are zero 
degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II (2003).  The standard ranges of motion of the wrist 
are pronation to 80 degrees, supination to 85 degrees, 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71 Plate I (2003).

In view of the above, the veteran should be scheduled for a 
VA orthopedic examination to determine the severity of the 
degenerative joint disease of the cervical spine, thoracic 
spine, lumbar spine, and knees, and the hemochromatosis with 
involvement of the joints of the hands and wrists.  This 
evaluation should consider any functional impairment caused 
by pain, fatigability, incoordination or weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran should also be scheduled for a VA hematology 
examination to determine the current severity of his 
hemochromatosis.  Weggenmann v. Brown, 5 Vet. App. 281 
(1993).

A review of the record indicates that the veteran has a 
history of sinusitis and herpes.  Under the circumstances, he 
should be scheduled for a VA compensation examination to 
determine the nature and extent of any such conditions, and 
to obtain an opinion as to any such conditions found.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of the degenerative joint 
disease of the cervical spine, thoracic 
spine, lumbar spine, right knee, and left 
knee, and to determine the severity of 
any joint disability of the hands.  All 
indicated studies, including X-rays, 
should be performed and all clinical 
findings reported in detail.  The 
examiner should opine on the severity of 
the joint disabilities, including any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of the above joints.  The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the 
above joints are used repeatedly over a 
period of time.  The examiner should also 
be asked to determine whether the joints 
exhibit weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination in accordance with the 
standard ranges of motion noted in this 
remand.  If it is not feasible to express 
any functional impairment caused by pain, 
weakened movement, excess fatigability or 
incoordination found in terms of 
additional range-of-motion loss, the 
examiner should note the report 
accordingly.  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

3.  The veteran should be schedule for a 
VA hemotologic examination to determine 
the severity of his hemochromatosis.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should express an opinion as 
to the severity of the hemochromatosis 
and delineate the symptoms specifically 
related to this condition and, if the 
condition affects other body systems, the 
veteran should be scheduled for 
examinations by appropriate examiners to 
determine the severity of the disability 
on those body systems.  In order to 
assist the examiner in providing the 
requested information, the veteran's 
claims folder must be made available to 
him or her and reviewed prior to the 
examination

4.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any sinusitis 
and/or skin condition.  If such 
conditions are found, the examiner should 
express and opinion as to the etiology of 
such condition, including whether it is 
more likely than not related to a disease 
or injury in service.  The examiner 
should support the opinions by discussing 
medical principles as applied to specific 
evidence in the veteran's case.  In order 
to assist the examiner in providing the 
requested information, the veteran's 
claims folder must be made available to 
him or her and reviewed prior to the 
examination.

5.  After the above development, the RO 
should review the veteran's claims.  The 
review of the claims for increased 
evaluations for the disabilities of the 
spine should consider the revised 
regulations noted in this remand.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




